Citation Nr: 1755972	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This claim was remanded by the Board in November 2014 and December 2016 and it has now been returned to the Board for further appellate review.

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  The Veteran has not claimed that his hepatitis C prevents him from maintaining employment; indeed, in his January 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he asserted that his service-connected posttraumatic stress disorder and nephrosis prevented him from securing or following any substantially gainful occupation.  Thus, the Board finds that the issue of TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDING OF FACT

For the entire appeal period, the Veteran's hepatitis C has been manifested by symptoms of near-constant fatigue, intermittent anorexia and vomiting, daily nausea and arthralgia, minor weight loss, and the presence of hepatomegaly.  There is no evidence of substantial weight loss or incapacitating episodes having a total duration of at least six weeks during the past 12-month period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a 40 percent initial rating for hepatitis C is warranted.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hepatitis C is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.
Under this Diagnostic Code, a 10 percent rating for hepatitis C contemplates intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.

The next higher rating, 20 percent, requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12- month period, but not occurring constantly.

Finally, a 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.115, Diagnostic Code 7354.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

The Veteran underwent a VA examination in July 2010.  He reported suffering from malaise associated with his hepatitis C since he was discharged from service.  He also reported frequent bouts of abdominal pain, chronic fatigue, postprandial nausea, sweating, and headaches.  He said he took Omeprazole and believed he had sustained a weight loss of ten to twenty pounds over the previous year.  The examiner related the Veteran's hepatitis C to military service.

The Veteran sought VA treatment in July 2010 with a chief complaint of chronic fatigue.  He said it had lasted for several years and occurred most days of the week.  He reported a ten pound weight loss over the previous month.  The clinician noted that his fatigue was likely related to his hepatitis C or his mental status.

A February 2011 VA treatment note states that the Veteran took Omeprazole for his hepatitis C.

The Veteran underwent a VA examination in January 2017.  He denied the use of medication to treat his condition.  The examination report noted symptoms productive of near-constant and debilitating fatigue, daily nausea and arthralgia, and intermittent vomiting and anorexia.  There were no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  

The Veteran underwent an abdominal ultrasound in February 2017 after complaints of pain, nausea, and vomiting.  The ultrasound showed hepatomegaly with steatosis.

In light of the above, the Board finds that a 40 percent rating for hepatitis C is warranted.  In so finding, the Board notes that the most recent VA examination report shows that the Veteran's disability is productive of near-constant, debilitating fatigue.  VA treatment records have noted that the Veteran has previously complained of fatigue; indeed, in July 2010, he stated that he had experienced chronic fatigue for years.  Moreover, a February 2017 ultrasound revealed hepatomegaly.  Though the Veteran's weight has fluctuated, VA progress notes show that in the span of one month, from February 2017 to March 2017, the Veteran lost ten pounds, and periods of weight loss are shown in the record dating back to 2010.  The Board notes while that the evidence has varied, it shows that the Veteran has experienced at the very least daily fatigue with minor weight loss and hepatomegaly-symptoms contemplated by the 40 percent rating criteria.  Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor and find that the Veteran's disability picture most closely approximates that contemplated by a 40 percent rating under Diagnostic Code 7354.   

However, the Board finds that a rating in excess of 40 percent is not warranted.  Under Diagnostic Code 7354, a 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other evidence of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  In this case, while daily fatigue is shown, daily malaise and daily anorexia are not shown; nor is substantial weight loss or other evidence of malnutrition shown.  There is no medical evidence that the Veteran has ever had incapacitating episodes requiring bed rest.  See, Diagnostic Code 7354, Note (2).  

As such, the Board finds that an initial 40 percent rating, but no higher, is warranted.


ORDER

Entitlement to an initial 40 percent rating, but no higher, for hepatitis C is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


